DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 12 each recite “a positive pressure of greater than 0 Pa and 20 Pa or less”.  It is unclear what kind of pressure is being claimed, e.g. gauge pressure or absolute pressure.  It is unclear if the claimed range is a vacuum pressure that is positive by virtue of being greater than 0 Pa, or if it supposed to be a pressure above atmospheric pressure, or something else.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson ‘663 (US 2005/0063663 A1) in view of Hirano ‘262 (US 2012/0189262 A1) and Nakanishi ‘721 (US 2007/0283721 A1).
Regarding claims 1, 3, and 4, Anderson ‘663 teaches:
adding an alkali metal to an inner surface of a silica-based glass pipe (¶ [0090], [0091], [0093]; Figs. 11-12)
etching the inner surface of the silica-based glass pipe to which the alkali metal is added (¶ [0092])
making a glass rod by collapsing the silica-based glass pipe after the etching (¶ [0092]; Fig. 11)
making an optical fiber preform using the glass rod (¶ [0096]; Fig. 11)
the silica-based glass pipe is heated in the adding such that a surface temperature of the silica-based glass pipe falls within a temperature range of 1500°C or higher to lower than 2000°C (¶ [0091])
the silica-based glass pipe is heated by reciprocatively traversing a heat source a plurality of time (¶ [0091], [0093]; Figs. 12, 29).

Regarding claim 5, Anderson ‘663 further suggests that the heat source is a heating burner (¶ [0126]), and that in the adding, the silica-based glass pipe is heated by the heating burner such that the surface temperature of the silica-based glass pipe falls within the 
Regarding claim 6, Anderson ‘663 further teaches in the adding, the silica-based glass pipe is heated such that the surface temperature of the silica-based glass pipe falls within a temperature range of 1500°C or higher to lower than 1800°C (¶ [0091] - wherein the disclosed range includes the claimed range).
Regarding claim 8, Anderson ‘663 further teaches the alkali metal added in the adding is potassium (¶ [0091]), and the silica-based glass pipe is repeatedly heated in the adding (¶ [0091], [0126]).  Anderson ‘663 further suggests that the diameter having a higher concentration 

Regarding claim 9, Anderson ‘663 teaches a method for manufacturing an optical fiber using an optical fiber preform including a core part and a cladding part (¶ [0096]; Fig. 11) comprising:
adding an alkali metal to an inner surface of a silica-based glass pipe (¶ [0090], [0091], [0093]; Figs. 11-12)
etching the inner surface of the silica-based glass pipe to which the alkali metal is added (¶ [0092])
making a glass rod by collapsing the silica-based glass pipe after the etching (¶ [0092]; Fig. 11)
making an optical fiber preform using the glass rod (¶ [0096]; Fig. 11)
drawing the optical fiber preform to manufacture an optical fiber (Fig. 11)

the silica-based glass pipe is heated by reciprocatively traversing a heat source a plurality of time (¶ [0091], [0093]; Figs. 12, 29)
in the adding, a surface temperature of a predetermined area of the silica-based glass pipe falls within a temperature range of 1500°C or higher to lower than 2000°C (¶ [0091]).
Anderson ‘663 is silent regarding in the adding, a heating time per traverse of the reciprocatively traversing with which a surface temperature of a predetermined area of the silica-based glass pipe falls within the temperature range of 1500°C or higher to lower than 2000°C is 0.5 minute or longer and shorter than 40 minutes, wherein the heating time is a time during which a certain point in the silica-based glass pipe is heated to 1500°C or higher.  In analogous art of manufacturing optical fiber preforms, Hirano ‘262 suggests adding an alkali metal to an inner surface of a silica-based glass pipe, wherein the pipe is heated using a heat source that is traversed at a speed of 30 mm/min (¶ [0025], [0044], [0053], [0061]; Figs. 1-2) as a known and effective speed for diffusion doping an alkali metal into a silica-based glass pipe.  Also in analogous art of manufacturing optical fiber preforms, Nakanishi ‘721 suggests heating a glass pipe to temperatures in the claimed range utilizing a heat source with a diameter of 80 mm or more for the benefit of heating a wider area and modifying temperature distribution of the heating (¶ [0023], [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson ‘663 utilizing a heat source having a diameter of 80 mm or more as a known heat source size for heating a glass pipe and for the benefit of heating a wider area and modifying temperature distribution of the heating, as suggested by Nakanishi ‘721, and by traversing the heat source at a speed of 30 mm/min, as suggested by Hirano ‘262, as a known and effective speed for diffusion doping an alkali metal into a silica-based glass pipe.  In the combination of Anderson ‘663, Nakanishi ‘721, and Hirano ‘262 as described above, the heating time during which a certain point in the silica-

Regarding claim 11, Anderson ‘663 further teaches in the adding, the silica-based glass pipe is heated such that the surface temperature of the silica-based glass pipe falls within a temperature range of 1500°C or higher to lower than 1800°C (¶ [0091] - wherein the disclosed range includes the claimed range).

Claim(s) 7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson ‘663 (US 2005/0063663 A1), Hirano ‘262 (US 2012/0189262 A1), and Nakanishi ‘721 (US 2007/0283721 A1) in view of Kitamura ‘874 (US 2011/0314874 A1).
Regarding claims 7 and 12, Anderson ‘663 is silent regarding pressure.  Kitamura ‘874 suggests a space in which a silica-based glass pipe is held is kept at a positive pressure that is selected for a given temperature and species of alkali metal raw material (¶ [0077], [0094]-[0095], [0104]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson ‘663 by selecting a positive pressure of the space in which the silica-based glass pipe is held for the benefit of creating vapor pressure for depositing alkali metal in the pipe, as suggested by Kitamura ‘874.
Regarding claim 13, Anderson ‘663 further teaches the alkali metal added in the adding is potassium (¶ [0091]), and the silica-based glass pipe is repeatedly heated in the adding (¶ [0091], [0126]).  Anderson ‘663 further suggests that the diameter having a higher concentration of diffused alkali metal dopant (corresponding to d1) is about half of the total diameter of the pipe (corresponding to d2), such that d2/d1 would equal about 2, which falls in the claimed range, and that the concentration in the outer half should be less than 50 wt% of the concentration of the inner half (¶ [0091]).  Anderson ‘663 further suggests peak concentrations of alkali metal of 300 ppm or 1000 ppm, which is 50 ppm or more (¶ [0106], [0114]).  See also .

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Hirano ‘262 is now cited to address the current limitations in combination with Anderson ‘663 and Nakanishi ‘721.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741